Dismissed and Memorandum Opinion filed September 22, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00720-CR
____________
 
EATHAN HORTON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 179th District Court
 Harris County, Texas
Trial Court Cause No. 1087158
 

 
M E M O R
A N D U M   O P I N I O N
Appellant entered a guilty plea to aggravated robbery with a
deadly weapon. In accordance with the terms of a plea bargain agreement with
the State, the trial court sentenced appellant on September 19, 2007, to
confinement for twenty years in the Institutional Division of the Texas
Department of Criminal Justice.  Appellant’s pro se notice of appeal was not
filed until August 12, 2011.  We dismiss the appeal.  
A defendant’s notice of appeal must be filed within thirty
days after sentence is imposed when the defendant has not filed a motion for
new trial. See Tex. R. App. P. 26.2(a)(1). A notice of appeal that
complies with the requirements of Rule 26 is essential to vest the court of
appeals with jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex.
Crim. App. 1998). If an appeal is not timely perfected, a court of appeals does
not obtain jurisdiction to address the merits of the appeal. Under those
circumstances it can take no action other than to dismiss the appeal. Id.
Furthermore, the trial court entered a certification of the
defendant’s right to appeal in which the court certified that this is a plea
bargain case, and the defendant has no right of appeal.  See Tex. R.
App. P. 25.2(a)(2).  The trial
court’s certification is included in the record on appeal.  See Tex. R.
App. P. 25.2(d).  The record
supports the trial court’s certification. See Dears v. State, 154 S.W.3d
610, 615 (Tex. Crim. App. 2005).
For these reasons, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Justices
Brown, Boyce, and McCally.
Do Not Publish C Tex. R. App. P. 47.2(b).